Exhibit 10.1

CONTRACT

This Contract, together with all exhibits hereto, is made and entered into by
and between Helmerich & Payne International Drilling Co., a Delaware corporation
(hereinafter referred to as “H&P”) and Southeast Texas Industrial Services,
Inc., a Texas corporation (hereinafter referred to as “STIS”) effective this
18th day of July, 2007 (“Effective Date”).

It is agreed as follows:

1.                                       CONTRACT.  This document, and the
documents referred to herein, which are incorporated herein by reference,
including all the documents contained in H&P’s fabrication specifications which
are attached hereto as Annex 1 (as said documents may have been revised for the
purposes of this contract), and all of the Exhibits attached hereto, and the
drawings identified in Annex 1 shall constitute the entire contract (hereinafter
referred to as the “Contract”) between the parties with regard to the work
described herein by STIS.

2.                                       DESCRIPTION OF THE WORK.  Subject to
the provisions of Paragraphs 11 and 17 hereof, the work to be performed by STIS
is described in Annex 1 (the “Work”).  Wherever reference is made herein to the
“Work,” such reference shall be to all or any portion of the Work as applicable
under the circumstances.

STIS shall at its sole risk, cost and expense furnish all the labor, equipment,
supplies and materials, except such equipment, supplies, materials and labor
which under the express provisions of the Contract is to be furnished by H&P, to
perform and complete the Work at H&P’s Greensport facility located in Houston,
Texas.  The Work


--------------------------------------------------------------------------------


will be performed and completed in accordance with the Contract and the plans
and specifications identified in Annex 1.

3.                                       REPRESENTATIONS AND RESPONSIBILITIES OF
STIS.

STIS represents and undertakes that:

A.                                   It has the required skills and capacity to
perform, and shall perform the Work in the best professional manner using state
of art techniques and sound procurement, construction, project management, and
supervisory practice, all in accordance with the requirements of this Contract
and with the highest standards of workmanship for similar kinds of work in the
petroleum industry;

B.                                     It shall execute the Work continuously
and diligently with all due care and using qualified and competent personnel and
shall execute and complete the Work in accordance with the highest standard of
workmanship for similar kinds of work in the petroleum industry and in strict
accordance with the provisions of this Contract and the plans and specifications
identified in Annex 1;

C.                                     It shall obtain all authorizations,
permits and licenses necessary for the performance of the Work;

D.                                    It shall perform the Work in compliance
with all applicable laws and regulations that are in effect on the effective
date of this Contract and that have become effective during the performance of
the  Work;

2


--------------------------------------------------------------------------------


E.                                      STIS shall be responsible for safety of
its personnel and equipment during the performance of the Work; provided,
however, STIS shall comply with all H&P safety rules and requirements while
performing the Work;

F.                                      It shall remove or replace or have
removed or replaced any personnel performing the Work that H&P requests STIS to
remove or replace, and H&P shall not unreasonably make any such requests;

G.                                     It shall use effective quality assurance
programs in performing the Work which shall comply with all codes and practices
applicable to the Work or as may be specified by H&P.  H&P has the right, at any
time, to review and accept or reject such quality assurance programs;

H.                                    STIS shall comply with all immigration
laws of the United States, and it represents to H&P that all STIS’s employees or
agents assigned to perform the Work under this Contract who are not United
States citizens are legally entitled to perform the Work;

I.                                         All the representations of STIS and
of its subcontractors required in this Contract are material and will survive
the completion of the Work or termination of this Contract for a period of one
(1) year.

4.                                       PAYMENT.

A.                                   As full compensation for the Work, H&P
shall pay to STIS the Contract Price made up of the Time and Material Rates set
forth in Exhibits “A” and “A-1”.  The Time and Material Rates shall include all
actual and documented costs, profit, taxes, duties, expenses and charges
associated directly or indirectly

3


--------------------------------------------------------------------------------


with performing the Work and the cost of purchasing services related to any
operating and commissioning supplies, spare parts, storehouse stocks,
maintenance tools and any other items which H&P requests STIS to purchase on a
Time and Material Rate basis.  The Time and Material Rates reflected on Exhibits
“A” and “A-1” shall not be adjusted except by written agreement of H&P and STIS.

B.                                     On the fourth working day of each week
after the Effective Date, STIS shall submit to H&P Time and Material invoices
earned and/or expended by STIS for the previous week.  Separate Time and
Materials invoices shall be prepared for each rig number and will provide
subtotals for the following categories:

·                  STI Direct Labor Charges – with each craft reflected on a
separate line item

·                  Material Charges

·                  Freight Charges

Supporting documentation shall be provided for payments shown to be due in each
invoice based on the actual number of labor hours expended and the actual
expenditures for materials and freight.

If, in H&P’s opinion, the actual number of labor hours expended or the actual
expenditures for materials varies at any time from the amounts stated for the
corresponding invoice period, H&P may dispute STIS’s invoice.

C.                                     Within 15 days of H&P’s receipt of an
invoice submitted in accordance with this Paragraph 4, H&P shall pay to STIS all
amounts shown on that invoice that are properly owing and due to STIS less:

4


--------------------------------------------------------------------------------


(i)                                   all amounts of credits then owing to H&P;

(ii)                                any previous payments on account made by
H&P;

(iii)                             any statutory retention required by an
applicable lien statute or any amount claimed by any person under that statute
of which H&P has notice or both;

(iv)                            any amount which H&P has notified STIS is an
amount in dispute; and

(v)                               any withholding amount required to be withheld
by any governmental authority or applicable law.

All invoices submitted to H&P by STIS shall be sent to H&P as required by
Paragraph 15 of this Contract.

D.                                    As to any disputed invoices, or portions
thereof, the parties agree to mediate same, not less than monthly, in an attempt
to resolve same without third party intervention.  In the event disputed
invoices, not resolved through mediation, exceed $100,000.00 in the aggregate,
the parties agree to submit same to third party mediation in Harris or Jefferson
County, Texas, with mediation to be scheduled within sixty (60) days of notice
from STIS that unresolved disputed invoices (or portions thereof) exceed
$100,000.00 in the aggregate.  The parties will jointly select the third party
mediator, who will serve as mediator for all disputes under this Paragraph 4D. 
To the extent disputed invoices are not resolved through assisted third party
mediation, all rights of the parties under applicable law shall be reserved to
be pursued by the parties as

5


--------------------------------------------------------------------------------


they see fit and the parties shall have no obligation to mediate such dispute
under Paragraph 20B of this Contract.

E.                                      Pursuant to mutual written agreement of
the parties hereto, this Contract may be amended to provide that certain
portions of the Work will be performed on fixed price basis.  In such event, the
parties shall agree to delivery dates for completion of each phase of the Work
and liquidated damages for late delivery.

5.                                       PROPRIETARY INFORMATION.  All drawings,
designs, computer models and other information pertaining to the Work (and the
rig to which the Work relates) including without limitation all information
which STIS, directly or indirectly, has acquired or acquires from H&P or its
affiliates concerning the technical and business activities and know-how of H&P
or its affiliates, (“Proprietary Information”) shall be, and remain, the
property of H&P.  STIS shall not duplicate said drawings, designs, computer
models or other Proprietary Information, except as required for completion of
the Work.  Upon completion of the Work, STIS shall (i) remove from its computer
system(s) and destroy all electronic images or information directly or
indirectly relating to the design or engineering of the Work; (ii) deliver to
H&P all drawings, designs, diagrams, sepias, computer models, and other
Proprietary Information and all copies of the same, except one copy of the “as
builts” which shall be retained by STIS for its files to be used solely in
connection with its warranty hereunder; and (iii) provide to H&P one set of
original “as built” red-line plans covering the Work.  Each such drawing or
diagram retained by STIS shall be clearly marked as the “Property of Helmerich &
Payne International Drilling Co.”

6


--------------------------------------------------------------------------------


and shall bear the legend: “Any use of this drawing or diagram other than with
the express consent of Helmerich & Payne International Drilling Co. is strictly
prohibited and unlawful.”  STIS shall not furnish to any third party, without
H&P’s consent, any copy (whether in paper form or electronic form) of any
drawing, design, diagram, sepia or other Proprietary Information prepared as a
part of the Work.  STIS shall immediately notify H&P of any design defect or
defects in the specifications and or fabrication, should STIS become aware of
the same.  Notwithstanding anything to the contrary herein, the terms and
provisions of this paragraph 5 shall likewise apply to all assembly,
construction and installation work performed by STIS for H&P prior to the date
hereof.

6.                                       COMPLETION, DELIVERY AND ACCEPTANCE. 
STIS shall continuously and diligently complete each portion of the Work and
shall notify H&P prior to the tender of delivery of each portion of the Work.

The Work shall not be tendered for delivery to H&P unless:

A.                                   The Work has been fully completed and
constructed in strict accordance with the plans and specifications heretofore
identified (and subsequent modifications, if any, made in accordance with the
terms of the Contract); and

B.                                     The inspections and tests referred to in
Paragraph 12 hereof have been completed to the reasonable satisfaction of H&P,
having regard to the plans and specifications heretofore identified and
subsequent modifications, if any, made in accordance with the terms of the
Contract.

7


--------------------------------------------------------------------------------


H&P shall be deemed to have accepted STIS’s written tender of delivery unless it
notifies STIS of its rejection of such tender (together with the reasons
therefor) within two (2) business days of H&P’s receipt of STIS’s written
tender-of-delivery notice.  Acceptance of the Work shall transfer to H&P risk of
loss.

7.                                       DELAY.  STIS shall not be deemed in
default of the performance of any of its obligations for any delay in the
delivery of any portion of the Work to the extent that such delay is caused by
any of the following occurrences:

A.                                   Delay caused by change orders as defined in
Paragraph 11, provided that at the time of submission of such change order to
H&P, STIS has advised H&P in writing of the probable delay arising from such
request and H&P has agreed to such delay and authorized in writing the requested
change to proceed;

B.                                     Delay caused by the late delivery of any
equipment or parts to be supplied by H&P;

C.                                     Delay caused by late delivery of an item
of equipment or parts of the Work to be supplied by STIS, only in those cases
where (i) H&P has requested in writing that such item of equipment or part be
supplied by a particular named third party supplier, other than the supplier
specified in H&P’s fabrication specifications and (ii) STIS has notified H&P in
writing not more than three (3) days after receipt of such request that there is
good reason to believe that delivery of the item by the supplier will cause
delivery of the Work to be delayed (in which notice STIS shall have set forth
the factual basis for such

8


--------------------------------------------------------------------------------


belief and the time within which the item of equipment must be received by STIS
if delivery of a Rig is not to be delayed), and unless H&P within two (2) days
from the date of receipt of such notice, either names an alternate supplier from
whom the item may be purchased or itself assumes responsibility for ordering the
item and obtaining delivery within the time set forth in such notice;

D.                                    If any performance of STIS under this
Contract is prevented, hindered, delayed or otherwise made impracticable or
burdensome by reason of any of the following force majeure events

(a)                                  Acts of God,

(b)                                 Riots,

(c)                                  Fires, or

(d)                                 Floods,

STIS shall be excused from performance to the extent that such performance is
necessarily prevented, hindered, delayed or otherwise made impracticable by the
foregoing event(s) (a) through (d).  Performance of any obligation excused under
this paragraph shall be resumed as soon as reasonably practical after the event
ceases.

8.                                       ALLOCATION OF RISK AND INDEMNITIES.

A.                                   With respect to any loss or damage to
property (other than loss or damage to (i) the Work or damage to property either
belonging to or furnished by H&P and to be incorporated in the Work and (ii) the
property described in Paragraphs C and D of this Paragraph 8) arising from or
relating in any way to

9


--------------------------------------------------------------------------------


the Contract or activities or omissions in connection therewith it is agreed as
follows:

(1)                                  STIS agrees to protect, indemnify, defend
and hold H&P and H&P’s parent and affiliates and underwriters and their
respective officers, directors, employees, contractors, and agents free and
harmless from and against any and all losses, costs, claims, causes of action
and liabilities (including without limitation court costs and attorneys’ fees)
arising in favor of STIS, STIS’s parent and affiliates and underwriters, and/or
their respective employees, agents, principals, officers, directors, invitees,
subcontractors (or their servants) or representatives, or any survivor of any of
the foregoing on account of loss or damage to any property of any of such
persons arising out of, resulting from or relating in any way to the Contract or
activities or omissions in connection therewith, regardless of whether H&P
and/or its parent, affiliates, and/or others may have been wholly, partially or
solely negligent or otherwise at fault or any defect in premises, goods,
equipment, or materials, irrespective of whether same preexisted the Contract.

(2)                                  H&P agrees to protect, indemnify, defend
and hold STIS and STIS’s affiliates and underwriters free and harmless from and
against any and all losses, costs, claims, causes of action and liabilities
(including without limitation court costs and attorneys’ fees) arising in favor
of H&P and/or its officers, employees, agents, principals, affiliates, invitees,

10


--------------------------------------------------------------------------------


subcontractors (or their servants) or representatives on account of loss or
damage to any property of any such persons arising out of, resulting from or
relating in any way to the Contract or activities or omissions in connection
therewith, regardless of whether STIS and/or its affiliates and/or others may
have been wholly, partially or solely negligent or otherwise at fault or any
defect in premises, goods, equipment, or materials, irrespective of whether same
preexisted the Contract.

B.                                     With respect to bodily injuries or death
arising from or relating in any way to the Contract or activities or omissions
in connection therewith is agreed as follows:

(1)                                  STIS agrees to protect, indemnify, defend
and hold H&P and H&P’s parent, affiliates, and underwriters and their respective
officers, directors, employees, contractors, and agents free and harmless from
and against any and all losses, costs, claims, causes of action and liabilities
(including without limitation court costs and attorneys’ fees) arising in favor
of STIS, STIS’s parent and affiliates and underwriters, and/or their respective
employees, agents, principals, officers, directors, invitees, subcontractors (or
their servants) or representatives, or any survivor of any of the foregoing on
account of injury to or death of any such persons arising out of, resulting from
or relating in any way to the Contract or activities or omissions in connection
therewith, regardless of whether H&P and/or its parent, affiliates, and/or
others may be wholly, partially or solely

11


--------------------------------------------------------------------------------


negligent or otherwise at fault, or any defect in goods, equipment, or
materials, irrespective of whether same preexisted the Contract.

(2)                                  H&P agrees to protect, indemnify, defend
and hold STIS and STIS’s affiliates and underwriters free and harmless from and
against any and all losses, costs, claims, causes of action and liabilities
(including without limitation, court costs and attorney fees) arising in favor
of H&P and/or any of H&P’s employees, agents, principals, officers, affiliates,
invitees, subcontractors (other than STIS) or representatives, or any survivor
of any of the foregoing, on account of injury to or death of any such persons
arising out of, resulting from or relating in any way to the Contract or
activities or omissions in connection therewith, regardless of whether STIS
and/or its affiliates and/or others may be wholly, partially or solely negligent
or otherwise at fault, or any defect in premises, goods, equipment, or
materials, irrespective of whether same preexisted the Contract.

C.                                     All machinery, tools, material, and
equipment furnished by H&P or otherwise identified to the Contract and not
incorporated into the Work shall, at the completion or abandonment of the Work,
be returned or incorporated in the Work and delivered to H&P in as good
condition as when received by STIS.  STIS, except for reasonable wear occasioned
by use in performance of the Work hereunder, shall be liable to H&P for any loss
or damage to such machinery,

12


--------------------------------------------------------------------------------


tools, material and equipment provided that STIS’s liability to compensate H&P
shall not exceed the amount of STIS’s insurance as specified herein.

D.                                    STIS shall examine visually all equipment,
machinery, tools, and or other items furnished by H&P and if any defects are
found therein, sufficient to make the use of any such items unsuitable or
unsafe, STIS shall immediately notify H&P of such defect or defects and H&P
shall replace the defective items.  Should STIS fail to make such examination or
fail to report a defect or defects in such an item or items, STIS shall be
deemed to have assumed all risks and all liability for any mishap which may
occur by reason of failure or defects in such equipment, machinery, tools, or
other items except for failure due to latent defects that could not be
ascertained from a visual inspection.  STIS shall have the right to insist on an
inspection of any such equipment, materials and or other items by H&P’s
representative before accepting the same or incorporating it in the Work, on
notification to H&P’s representative of the arrival of the same.

9.                                       INSURANCE.   At all times during the
performance of Work hereunder, STIS agrees to carry and maintain in force at
least the following types of insurance:

A.                                Workmen’s Compensation Insurance in accordance
with the laws of the appropriate state and federal jurisdiction in which the
Work is to be performed.  This coverage shall contain the following special
endorsements:

(1)                                  Employer’s Liability coverage with limits
of not less than $1,000,000 per accident.

13


--------------------------------------------------------------------------------


(2)                                  U.S. Longshoremen and Harbor Workers’ Act
coverage and Outer Continental Shelf Lands Act coverage, if applicable to the
Work.

(3)                                  Employers’ Liability arising out of
Maritime operations including coverage for benefits and damages under the Jones
Act with limits of $1,000,000 per accident.

(4)                                  “Borrowed Servant” endorsement providing
that a Worker’s Compensation claim brought against H&P by an STIS employee will
be treated as a claim against STIS.

(5)                                  “In rem” endorsement providing that a claim
“in rem” shall be treated as a claim against STIS.

B.                                  Comprehensive General Liability Insurance,
including contractual liability with combined single limits of $1,000,000 for
injuries to or death of persons and damage to property per occurrence.

C.                                  Automobile Liability Insurance for liability
arising out of all owned, non-owned and hired vehicles with combined single
limits of $1,000,000 for injuries to or death of persons and damage to property
per occurrence.

D.                                 In the event watercraft are used by STIS,
STIS shall carry or require owners of such watercraft to carry Protection and
Indemnity Insurance in an amount of not less than the market value of the vessel
or $1,000,000, whichever is greater, with Charterer’s Limitation Clause deleted.

E.                                   Excess Liability coverage with limits of
Five Million and no/100 Dollars ($5,000,000) excess of all primary liability
coverage.

14


--------------------------------------------------------------------------------


STIS’s insurance described herein shall be endorsed to provide that the
underwriters waive their right of subrogation against H&P and its insurer,
parent, subsidiaries affiliated companies, co-venturers and their respective
employees and agents, in respect of the risks assumed by STIS hereunder.  H&P
will, as well, cause its insurers to waive subrogation against STIS in respect
of the risks assumed by H&P hereunder.  All policies of insurance provided by
STIS shall be carried with insurance companies which are satisfactory to H&P,
and such policies and shall be primary as to any other valid and collectible
insurance which may be carried by H&P in respect of the risks assumed by STIS
hereunder.  STIS shall cause H&P, its parent, and their respective agents,
employees and affiliates to be named as additional insured on all of said
policies except those in Section A above.

H&P and STIS hereby waive the right to subrogate against each other.

Prior to the commencement of the Work, STIS or any of its subcontractors, will
provide H&P with Certificates of Insurance evidencing that STIS or its
subcontractors are in compliance with all of the above requirements.  Said
Certificate will provide that H&P will be given thirty (30) days’ prior notice
of cancellation or material alteration of any of the insurance policies
specified in the Certificate.  Upon request, STIS shall permit H&P to examine
any of the insurance policies specified herein.  STIS shall require its
subcontractors to obtain, maintain and keep in force during the time in which
they are engaged in performing any Work hereunder insurance coverage acceptable
to STIS and

15


--------------------------------------------------------------------------------


furnish STIS acceptable evidence of such insurance.  STIS shall require all
insurance policies carried by subcontractors to contain endorsements waiving
insurers’ rights of subrogation against H&P and its insurers, parent,
subsidiaries, affiliated companies, co-venturers and their respective employees
and agents.

10.                                 PATENT INDEMNITY.   STIS agrees to indemnify
and hold harmless H&P against claims of third persons for damage sustained by
reason of the infringement of patent rights with respect to materials,
processes, machinery or equipment selected and used by STIS in performing its
Work; and H&P agrees to indemnify and hold STIS harmless against claims of third
persons for damages sustained by reason of infringement of patent rights with
respect to materials, processes, machinery or equipment supplied or selected or
specifically required by H&P or other party on behalf of H&P and against claims
arising out of any plans or drawings provided to STIS by H&P, provided, however,
that the indemnitee shall notify the indemnitor of the filing of any suit so as
to permit the timely filing of an answer thereto, and upon such notice the
indemnitor shall have the obligation to assume the full defense as such suit
with attorneys of the indemnitor’s selection and shall have the right to settle
such suit in the indemnitee’s name, and further provided that the indemnitee
will fully cooperate with the indemnitor in the defense of such suit.

11.                                 CHANGES IN WORK AND CHANGE ORDERS.

A.                                   H&P retains the right at any time to (i)
make changes to all or any portion of the Work, (ii) change the sequence of
STIS’s performance or delivery of any portion of the Work, and (iii) eliminate
any portion of the Work from this

16


--------------------------------------------------------------------------------


Contract and transfer such Work to other fabricators.  STIS will immediately
notify H&P if a proposed change in all or any portion of the Work or in the
delivery sequence of such Work will potentially delay the scheduled delivery of
such Work.

12.                                 WORKMANSHIP.   All workmanship and
operational practices of STIS shall be in accordance with the highest standards
of workmanship for similar kinds of work in the petroleum industry, and all
material, machinery and equipment supplied by STIS and incorporated in the Work
shall be in accordance with the Contract.

13.                                 WARRANTIES.

A.                                   With respect to any and all equipment
obtained from third parties by STIS and incorporated in the Work, STIS hereby
transfers to H&P, to whatever extent STIS can legally do so, all warranties and
guarantees made by the manufacturers thereon and STIS’s vendors and suppliers
thereof, and such transfers (to be evidenced by additional instruments that H&P
may reasonably require) shall constitute full performance by STIS of STIS’s
obligations with regard to such equipment, all other responsibility and any
warranty on the part of STIS in connection therewith being expressly excluded
and negated.  STIS will use all reasonable efforts and will cooperate with H&P
in order to enforce any claims against manufacturer’s defects or under
warranties that may occur.  Notwithstanding the foregoing, STIS warrants that
the Work will be assembled, fabricated and completed in strict accordance with
the Contract.

17


--------------------------------------------------------------------------------


B.                                     STIS will be responsible for (i) faulty
or defective material or workmanship, and (ii) all materials, equipment and
workmanship that does not meet the specifications described in this Contract
(including Annex 1 attached hereto) and furnished by STIS or its subcontractors
or representatives (but subject to the exclusions and limitations of STIS’s
responsibility set forth in Paragraph A above).  STIS will warrant the items
described in 13B(i) and (ii) for a period of 360 days from the date that the
Work is accepted by H&P.  In the event that written notice to STIS of a claim
against the warranties specified in this Paragraph 13B is sent within such
360-day period, then such notice shall constitute the proper filing of a
warranty claim by H&P.  STIS reserves the right to inspect and verify the nature
of the warranty claim at its sole cost and expense, before any action is taken. 
Such verification shall be undertaken within seventy-two (72) hours of receipt
of such claim.  H&P’s commitment to a seventy-two (72) hour delay is, however,
subject to such delay not prejudicing H&P in its contractual relationship with
and obligations to the Operator of the rig. H&P may require STIS to make repairs
or replacements at the rig location where the Work is located.

If, in H&P’s judgment, the repairs cannot be reasonably effected at said rig
location, then STIS will make repairs or replacements (as may be appropriate) at
one of its yard facilities located at Buna, Bridge City, Orange, Nederland or
Vidor, Texas, with the expense of transporting the Rig and/or rig components to
or from said yard to be borne by H&P.

18


--------------------------------------------------------------------------------


H&P may have such repairs or replacements made elsewhere if H&P deems necessary,
but shall consult in advance with STIS before making the same, and STIS shall
pay the cost of such repairs or replacements no later than 15 days from the date
of H&P’s invoice therefore.  STIS shall have no responsibility whatsoever with
respect to any defective or faulty workmanship not reported in writing to STIS
within said three hundred sixty (360) day period; deficiencies reported after
said three hundred sixty (360) day period shall be the exclusive responsibility
of H&P.

STIS makes no warranties or representations whatsoever other than those
expressly set forth in this Contract, and any other warranties, which might
otherwise be implied, are hereby expressly excluded and negated.

14.                                 TAXES AND PERMITS.   STIS agrees to pay all
taxes, licenses, and fees levied or assessed in connection with or incident to,
the performance of this Contract by the state in which the Work is to be
performed or by the federal government for unemployment compensation insurance,
old age benefits, social security, or any other taxes upon wages of STIS, its
agents, employees, and representatives.

STIS agrees to reimburse H&P on demand for all such taxes or government charges,
state or federal, which H&P may be required or deem it necessary to pay on
account of employees of STIS or any subcontractor and to furnish H&P with the
information required to make necessary reports and to pay such taxes or charges,
and at its election, H&P is authorized to deduct all sums so paid for taxes and
governmental charges from such amounts as may be or become due or owing to STIS
hereunder.

19


--------------------------------------------------------------------------------


STIS agrees to be responsible for the acquisition of all necessary permits from
regulatory bodies having jurisdiction over the Work to be performed hereunder. 
STIS is to notify H&P in detail of all conditions imposed by such bodies in
connection with issuance of such permits.  STIS shall be solely responsible for
compliance therewith to the extent of its obligations hereunder and shall
indemnify and hold H&P harmless from and against all fines, penalties, losses,
claims, and demands, or judgments arising out of, or in any way connected with
the noncompliance with any such conditions.  STIS agrees to obtain and maintain
all necessary up-to-date permits and certificates relative to its equipment,
machinery, tools and other appliances.

STIS agrees to pay all claims for labor, material, services, and supplies
furnished by STIS hereunder and agrees to allow no lien or charges to be fixed
upon the Work, equipment, machinery, materials or other property connected with
the Work and STIS agrees to indemnify, protect, and save H&P harmless from and
against all such claims of liens.  Before any payments are made by H&P to STIS,
H&P may require STIS to furnish evidence satisfactory to H&P that there are no
unsatisfied claims for labor, materials, equipment, and supplies or for injuries
to persons or property not covered by insurance.

15.                                 NOTICES.  All notices or communications
hereunder shall be in writing and shall be express mailed postage prepaid or
hand delivered as follows:

If to H&P:

 

Helmerich & Payne International Drilling Co.

 

 

1437 South Boulder Avenue, Suite 1400

 

 

Tulsa, OK   74119-3623

 

 

 

 

 

Attention:   Alan Orr and Jim Bishop

 

 

 

 

 

With a copy to:    General Counsel

20


--------------------------------------------------------------------------------


 

If to STIS:

 

Southeast Texas Industrial Services, Inc.

 

 

P.O. Box 1449

 

 

Buna, Texas 77612

 

 

 

 

 

Attention: Paul Spence and Jim Wimberley

 

 

McPherson, Monk, Hughes, Wimberley & Steele

 

 

3120 Central Mail Drive

 

 

Port Arthur, TX   77642

 

16.                                 TAKEOVER.   In the event (i) of unreasonably
slow progress, carelessness, inattention, or incompetency (as determined by H&P
in its sole judgment) on the part of STIS in the performance of the Work; (ii)
that a bankruptcy petition is filed against STIS, a receiver is appointed for
STIS, or STIS becomes insolvent; or (iii) of STIS’s failure to comply with its
obligations under this Contract, STIS shall be afforded a reasonable period of
time, not to exceed a maximum of ten (10) days, to correct or remedy the matters
complained of by H&P.  Should STIS, within the time afforded by H&P, fail to
correct or remedy such matters to H&P’s satisfaction, then STIS will
automatically be deemed to be in default of this Contract and H&P shall have the
right to take possession of the Work (including such partially constructed
equipment or materials as have been generated or supplied by either party
hereto) or discontinue the Work.  If H&P so elects, it may take possession of
the Work, as well as any or all of STIS’s tools, machinery, and equipment
reasonably necessary to continue the Work, and through H&P’s employees or
employees of other contractors complete the Work contemplated by this Contract. 
In the event that, at the time of notice of H&P’s dissatisfaction, a condition
is present which represents, in H&P’s opinion, an imminent danger or hazard to
the Work, H&P shall have the right to immediately take over the

21


--------------------------------------------------------------------------------


Work and choose to discontinue, abandon, or continue the Work as described
above.  In the event of any such takeover, H&P shall be entitled to recover
damages equal to the amount paid by H&P to complete the Work in excess of the
Contract price set forth in Paragraph 1 hereof, together with reasonable
attorney’s fees.  Nothing in this Paragraph 16 shall be in derogation of H&P’s
other rights under this Contract.

17.                                 TERMINATION.  H&P may in its sole discretion
terminate this Contract, with or without cause for any reason whatsoever at any
time by giving written notice of termination to STIS.  In the event of such
termination, STIS shall be paid, pursuant to the terms of the Contract, for the
Work performed and materials received up to the date of termination.  STIS shall
allow H&P to review sufficient records, accounts, receipts, invoices and other
documents so that H&P can satisfy itself that the amount due to STIS is
reasonable.  Termination by H&P is not a breach of this Contract and does not
entitle STIS to any damages or claims except as expressly stated in this
Paragraph 17.

Notwithstanding anything to the contrary in Paragraphs 11A and 17 of this
Contract, unless H&P terminates this Contract for cause, then H&P shall not have
the right to terminate this Contract until STIS has constructed and has been
paid for the construction of ten (10) of the rigs described in Annex 1.

18.                                 INTERPRETATION.  The various documents
comprising the Contract shall be interpreted so as to give meaning to each
document and its separate provisions, as an integral part of the whole,
PROVIDED, HOWEVER, where any irreconcilable inconsistency or conflict exists
between any of the matters contained in one or more of the documents of the
Contract and any other document thereof, then

22


--------------------------------------------------------------------------------


the terms, provisions and other matters contained in this Contract shall prevail
over any of such matters contained in any of the other documents.

19.                                 CONSEQUENTIAL DAMAGES.  Neither STIS nor H&P
shall be liable to the other for loss of profits, loss of business, loss of
anticipated revenue or any other indirect or consequential damages or loss
arising out of this Contract.

20.           GENERAL CONDITIONS.

A.                                   This Contract represents the entire
agreement between the parties and supersedes all prior negotiations and
agreements.  Any amendment hereof shall be in writing and signed by the party
against whom it is sought to be enforced.

B.                                     This Contract shall be construed in
accordance with the laws of the State of Oklahoma, and exclusive jurisdiction
shall be vested in the federal court located in the Northern District of
Oklahoma.  Notwithstanding the foregoing in this paragraph 20B, the parties will
in good faith attempt to mediate any dispute arising under this Contract prior
to instituting litigation.  The party desiring to mediate a dispute shall
immediately provide a written mediation notice to the other party.  In the event
that the parties are unable to resolve any particular dispute within sixty (60)
days from the date of the mediation notice, then any further requirement to
mediate is waived and the parties shall have the right to seek all available
lawful remedies, including litigation.

C.                                     In the event any provision of this
Contract, especially with regard to the indemnities for personal injury and
death specified herein, are inconsistent

23


--------------------------------------------------------------------------------


with or contrary to any applicable federal, state or local law, rule or
regulation, said provision shall be deemed to be modified only to the extent
required to comply with said law, rule or regulation and as so modified, said
provision and the Contract shall continue in full force and effect.

D.                                    H&P shall have the right, upon
seventy-eight hours (78) prior notice, to audit during normal business hours at
STIS’s office, that portion of STIS’s books and records covering the Work. 
H&P’s audit rights shall continue for a period of two (2) years from the date of
H&P’s acceptance of all the Work.

E.                                      No waiver by STIS or H&P of any default,
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of such occurrence.  Neither the failure nor any delay by any party
hereto in exercising any right, power or privilege under this Contract will
operate as a waiver of any other such right, power or privilege, and no single
or partial exercise of any right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege.

F.                                      STIS shall not subcontract any of the
Work to third parties without the prior written consent of H&P.  This Contract
shall not be assigned by STIS without the prior written consent of H&P.

G.                                     Notwithstanding anything to the contrary
in this Contract, the parties acknowledge that H&P shall have the right, in its
sole discretion, to have STIS subcontractors perform services directly for H&P
without STIS intervention or assistance.

24


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the
day, month and year first written above.

 

 

HELMERICH & PAYNE INTERNATIONAL

WITNESS:

 

DRILLING CO.

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOUTHEAST TEXAS INDUSTRIAL

 

 

SERVICES, INC.

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

By

 

 

25


--------------------------------------------------------------------------------


ANNEX 1 – Scope of Work

In accordance with H&P’s instructions and pursuant to the terms of the Contract,
STIS will provide labor and equipment to perform:

1.

 

Equipment Installation

 

2.

 

Mechanical Outfitting

 

3.

 

Component Assembly

 

4.

 

Rig up and rig down

 

5.

 

Miscellaneous welding

 

6.

 

Loading/Unloading

 

7.

 

Testing & Commissioning

 

for a total of 36 rigs, as specified below, (the “Work”).

a.

 

Flex 4S – 7 rigs (Rig 308, Rig 309, Rig 310, Rig 316, Rig 318, Rig 319, Rig 324)

 

 

 

 

 

b.

 

Flex 4S+ - 4 rigs (Rig 320, Rig 321, Rig 325, Rig 326)

 

 

 

 

 

c.

 

Flex 4MA – (to be determined)

 

 

 

 

 

d.

 

Flex 4 sub3 – 2 rigs (Rig 313, Rig 317)

 

 

 

 

 

e.

 

Flex 3 – 8 rigs (Rig 252, Rig 254, Rig 257, Rig 258, Rig 259, Rig 260, Rig 261,
Rig 262)

 

 

 

 

 

f.

 

The remaining 15 rigs will be a combination of the various types listed above as
determined by H&P.

 

Schedule – STIS shall complete the various phases of the Work in accordance with
H&P’s current production schedule.

Standards – STIS will perform all Work in accordance with the Contract including
the following standards:

a.

 

Structural Fabrication Specifications HP-050 & F4-S1

 

 

 

 

 

b.

 

Protective Coatings Specification HP-080

 

 

 

 

 

c.

 

Piping Fabrication Specification HP-060

 

26


--------------------------------------------------------------------------------


 

d.

 

API 4F (where applicable)

 

 

 

 

 

e.

 

AWS D1.1

 

 

 

 

 

f.

 

ASME B31.3

 

 

 

 

 

g.

 

Other specifications/codes listed on any drawing

 

27


--------------------------------------------------------------------------------


EXHIBIT “A”

Time and Materials

1.        STIS Labor - as per the STIS rate sheet dated November 15, 2005,
attached hereto as Exhibit “A-1”

2.        Materials – Actual documented invoiced cost of materials + 10%

28


--------------------------------------------------------------------------------


[g197221kg05i001.jpg]

Southeast Texas Industrial Services, Inc.

 

P. O. Box 1449, Buna, TX 77612

 

Buna, TX 77612

 

409-994-3570

 

409-994-5477 Fax

 

 

November 15, 2005

Helmerich & Payne

Attn:Mike Thomas

Mr. Thomas

Following please find our standard Billing rates:

Craft

 

Straight

 

Overtime

 

Double Time

Project Manger

 

$50.72

 

$69.99

 

$89.27

Foreman

 

$37.73

 

$52.07

 

$66.46

A Welder

 

$34.48

 

$47.58

 

$60.86

B Welder

 

$31.23

 

$43.10

 

$54.96

C Welder

 

$27.98

 

$38.61

 

$49.24

Operator

 

$31.23

 

$43.10

 

$54.96

Warehouse

 

$26.36

 

$36.38

 

$46.39

Tool Room

 

$24.74

 

$34.14

 

$43.54

A Helper

 

$24.74

 

$34.14

 

$43.54

B Helper

 

$21.49

 

$29.66

 

$37.82

Clean UP

 

$21.49

 

$29.66

 

$37.82

Time Keeper

 

$24.74

 

$34.14

 

$43.54

 

All hours worked over 40 hours per week billed at Overtime rate.

All hours worked on Holidays will be billed at Double Time rate.

All Purchased materials billed at invoice cost plus 12%.

All small tools and rental equipment billed at invoice cost plus 15%.

All Subcontractors billed at invoice cost plus 15%.

Perdiem at 60.00 a day.

Company owned trucks will be billed at $70.00 a day.

Sincerely,

Randy Green

Randy Green

Construction Manager

Exhibit “A–1”


--------------------------------------------------------------------------------